Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1: the applicant claims “using at least one of load output information, the SOC information, and the SOH information received from an external device;”. This language is conflicting with the rest of the claim language, as it appears it requires the ESS racks to be external to the hub. In addition, it is contrary to the limitations of Claim 9 which only requires the load to be external (“using at least one of load output information received from an external device, the SOC information, and SOH information;”). For purposes of examination, the examiner will assume it is written as in Claim 9.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it includes the language “The present invention provides”. Replace “The present invention provides an energy hub apparatus including” with “An energy hub apparatus includes”.
Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Include limitations “for a plurality of energy storage system racks” and “based on State of Health and State of Charge”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al (USPGPN 20100308765).
Independent Claim 9, Moore teaches an energy management method (Figs. 5 & 8-14 on structure of Figs. 1-4, 6, 7, & 15), comprising:
receiving, by an energy hub apparatus, state of charge (SOC) information and state of health (SOH) information from a plurality of battery management systems (BMSs), each BMS monitors and controls an energy storage system (ESS) rack (racks are energy storage/ESD, which are 608 & 610 in Fig. 3; bottom part of 704 receiving information from monitors 708 which includes information of SOH [i.e. cycle/cycling life, capacity loss, electrolyte, chemical resistance, see ¶’s [30, 31, 59, 73, 77] and SOC ¶’s [30, 57, 73, 77]);
determining, by the energy hub apparatus, at least one ESS rack to perform discharging or charging among the plurality of ESS racks using at least one of load output information received from an external device, the SOC information, and SOH information (see claim objection interpretation; controller 704, charging discharging control signals shown in Fig. 7; 150 of Fig. 5, 808-814 of Fig. 8, 908-916 of Fig. 9, 108-1014 of Fig. 10, 1108-1116 of Fig. 11, 1208-1216 of Fig. 12, 1308-1316 of Fig. 13, Fig. 14, esp. Figs. 8-14);
storing energy, the energy hub apparatus, by receiving power from the at least one ESS rack among the plurality of ESS racks (Fig. 14 describes transferring power between the ESD/energy storage units); and
transmitting, by the energy hub apparatus, the stored energy to an external load (load described by ¶[38] as items which indeed would be external to the system described, esp. electrical grid system).
Dependent Claim 10, Moore discloses setting a number of discharging ESS racks to perform discharging using the load output information (¶[59], number is between one to four, with four shown in Fig. 15; number is one in Figs. 8-14); and
determining at least one discharging ESS rack to perform discharge using the SOC information and the SOH information of each ESS rack (top part of 704 getting information from power monitor 706, ¶’s [56-58]),
wherein the method further comprises re-performing setting the number of discharging ESS racks to perform discharging if the load output information is not satisfied even when considering a SOC value of each of the discharging ESS racks for the set number of ESS racks (reset of the loop shown in each of Figs. 8-14 due to the SOC of the battery/esd/energy storage).
Dependent Claim 11, Moore discloses in the determining of the at least one discharging ESS rack, the number of discharges of each ESS rack is further used (cycle life in ¶[30], number of cycles ¶[59], esp. ¶[59]). 
Dependent Claim 13, Moore discloses applying power to the energy hub apparatus from an external power source (¶[54] describes the power source being wind or solar or gas turbine, which would be external to the battery system); and
performing charging by determining the at least one ESS rack to perform charging using the charged energy based on the SOC information and the SOH information (Figs. 8, 9, & 13),
wherein the at least one ESS rack determined to perform charging has a SOC, smaller than a first preset value, and a SOH greater than a second preset value (preference of charging by SOC described by at least Fig. 8, where SOH & SOC described as factors which are compared to this limit in this way ¶[59], see further ¶’s [30, 31, 73, 77]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (USPGPN 20100308765) in view of Yoo (USPGPN 20130127626).
Independent Claim 1, Moore teaches an energy hub apparatus (Figs. 1-4, 6, 7, & 15), comprising: a first communicator configured to receive respective state of charge (SOC) information and state of health (SOH) information from a plurality of battery management systems (BMS), each BMS being configured to monitor and control an energy storage system (ESS) rack (racks are energy storage/ESD, which are 608 & 610 in Fig. 3; bottom part of 704 receiving information from monitors 708 which includes information of SOH [i.e. cycle/cycling life, capacity loss, electrolyte, chemical resistance, see ¶’s [30, 31, 59, 73, 77] and SOC ¶’s [30, 57, 73, 77]); a controller configured to determine at least one ESS rack among the plurality of ESS racks to perform discharging or charging using at least one of load output information, the SOC information, and the SOH information received from an external device (see claim objection interpretation; controller 704, charging discharging control signals shown in Fig. 7); and an external load (load described by ¶[38] as items which indeed would be external to the system described, esp. electrical grid system). 
Moore fails to explicitly teach energy storage configured to receive power from the at least one ESS rack among the plurality of ESS racks and transmit the power to an external load (Moore does demonstrate a converter 702, Chopper 1514-1520 [Fig. 15], and transformer 1504, where it is common to use energy storage devices like capacitors to handle transients/stabilizing, but Moore does not explicitly demonstrate or describe this feature).
Yoo teaches energy storage configured to receive power from the at least one ESS rack among the plurality of ESS racks and transmit the power to an external load (Figs. 1 & 2, DC link capacitor 20 is between battery racks 100/bidirectional converter 50 and external load 2/power generation system 3 [i.e. is described by ¶[36] to stabilize the power on node N1]). Yoo teaches this feature serves to improve the stability of the system ¶[36].
It would have been obvious to a person having ordinary skill in the art to modify Moore with Yoo to provide improved stability.
Dependent Claim 2, Moore teaches a second communicator configured to receive the load output information from the external device and to transmit the load output information to the controller (top part of 704 getting information from power monitor 706), when the control unit controls discharge of the at least one ESS rack, the controller sets a number of ESS racks among the plurality of ESS racks to perform discharging using the received load output information and selects the at least one ESS rack among the number of ESS racks to perform discharging using the SOC information and the SOH information (¶[59], number is between one to four, with four shown in Fig. 15), and
wherein when the load output information is not satisfied by considering an SOC value of each of the discharging ESS racks for the set number of ESS racks, the controller resets the number of ESS racks to perform discharging (reset of the loop shown in each of Figs. 8-14 due to the SOC of the battery/esd/energy storage).
Dependent Claim 3, Moore teaches the controller further uses a number of discharges of the plurality of ESS racks when selecting the discharging ESS rack (cycle life in ¶[30], number of cycles ¶[59], esp. ¶[59]).
Dependent Claim 4, the combination of Moore and Yoo teaches a power receiver configured to receive power from the at least one ESS rack (converters/transformers of Moore and Yoo), wherein the energy storage stores power received from the power receiver and outputs power to the external load according to the load output information (capacitor of Yoo), and
wherein the load output information comprises output voltage and output current (Moore ¶[57] describes 706 describes the energy requirement of the load, voltage of the load, and power required by the energy storage, where one having ordinary skill in the art understands that the power required by the load is equivalent to the voltage and the current required from the energy storage devices to power the load, thus these features are taught; for Yoo, integrated controller 200 would requires such information as well to send power to load and/or grid from battery rack system 100, see ¶’s [50, 51], where it receives information from BMS 60 which receives information from tray BMS’s).
Dependent Claim 5, the combination of Moore and Yoo teaches a switch configured to switch from an off state to an on state to receive power from the at least one ESS rack (Moore switch matrix described by ¶’s [56, 58]); and
a voltage converter configured to convert power received from the at least one ESS rack into a chargeable voltage for the energy storage (50 of Yoo, converter in Figs. of Moore).
Dependent Claim 8, the combination of Moore and Yoo teaches the controller is further configured to diagnose whether an abnormality occurs in the at least one ESS rack performing discharging or charging while the at least one ESS rack is performing discharging or charging (Moore has abnormalities described in ¶’s [30, 31, 59, 73, 77, esp. 30, 59, 73] includes the SOC being over a limit, where Moore describes that the SOC is determined via a voltage, in ¶[30])
wherein when at least one of an abnormal current, an abnormal voltage, or an abnormal output path occurs in the at least one ESS rack performing discharging or charging, the switch switches from the on state to the off state to stop discharging or charging of the at least one ESS rack in which an abnormality occurs (loops of Figs. 8-14 describes when to swap between them, where SOC [via voltage of the battery units] and SOH being reasons for Moore, as one of ordinary skill in the art understands).
Dependent Claim 6, the combination of Moore and Yoo teaches when the controller controls charging of the at least one ESS rack, the energy storage is charged by receiving power from a power supply, and the controller determines, as an at least one charging ESS rack, the at least one ESS rack in which the SOC is smaller than a preset first value and the SOH is larger than a second preset value among the plurality of ESS racks (preference of charging by SOC described by at least Fig. 8, where SOH & SOC described as factors in this way ¶[59] of Moore).
Dependent Claim 7, the combination of Moore and Yoo teaches comprising a switch configured to switch from an off state to an on state in order to charge the at least one ESS rack selected as the charging ESS rack (Moore switch matrix described by ¶’s [56, 58]),
wherein when the switch is switched to the on state, the at least one charging ESS rack is charged by the power stored in the energy storage (50 of Yoo, converter in Figs. of Moore).
Dependent Claim 12, Moore teaches the stored energy is transmitted according to the load output information (as described above), the power received from the at least one discharging ESS rack is converted to a preset voltage (voltage requirement of load described by ¶[57], while converter would convert to provide the required power as one having ordinary skill in the art would understand)
Moore fails to explicitly teach in the storing of the energy, the power received from the at least one discharging ESS rack is converted to store the power, and wherein in the transmitting of the stored energy to the external load (could argue that this feature is met by sending the power to the rack first then outputting to the load, but to advance prosecution).
Yoo teaches in the storing of the energy, the power received from the at least one discharging ESS rack is converted to a voltage to store the power, and wherein in the transmitting of the stored energy to the external load (Figs. 1 & 2, DC link capacitor 20 is between battery racks 100/bidirectional converter 50 and external load 2/power generation system 3 [i.e. is described by ¶[36] to stabilize the power on node N1]). Yoo teaches this feature serves to improve the stability of the system ¶[36].
It would have been obvious to a person having ordinary skill in the art to modify Moore with Yoo to provide improved stability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Arvind et al (USPGPN 20210050729).
Independent Claim 1, Arvind discloses an energy hub apparatus (Figs. 1, 1A, 6, & 7), comprising:
a first communicator configured to receive respective state of charge (SOC) information and state of health (SOH) information from a plurality of battery management systems (BMS), each BMS being configured to monitor and control an energy storage system (ESS) rack;
a controller configured to determine at least one ESS rack among the plurality of ESS racks to perform discharging or charging using at least one of load output information, the SOC information, and the SOH information received from an external device (inherent based on the control descriptions); and
energy storage configured to receive power from the at least one ESS rack among the plurality of ESS racks and transmit the power to an external load. 
In addition, the following publications and their families
US-20120119746-A1
US-20120169290-A1 
US-20140009117-A1 
US-20170093207-A1 
US-20180354375-A1 
US-20200127458-A1 
US-20210050729-A1 
US-20130253715-A1 
US-20190260097-A1 
US-20190265304-A1 
US-20190356143-A1 
US-20190361075-A1 
US-20200036194-A1 
US-20200106278-A1 
US-20210336301-A1 
US-20100308765-A1 
US-20100318234-A1 
US-20130211616-A1
US-10283974-B2 
US-10284009-B2 
US-10084334-B1 
US-10358043-B2 
US-10367239-B1 
US-11056886-B2 
US-9488977-B2 
US-11038216-B2 
US-10571523-B2 
US-11070067-B2 
US-11125824-B2 
US-11011917-B2 
US-11165263-B2 
US-11349159-B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859